DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
 Response to Amendment
	The claims filed 8/11/2022 reflect the amendment entered after final on 7/11/2022.
Response to Arguments
	Applicant repeats the arguments from the after final response. The examiner maintains the rejections for the reasons illustrated in the Advisory Action (8/3/2022).
	On page 10 of the remarks, applicant further argues that CUI is teaching away by treating PAN polymer alone to create a conductive core and does not teach a solvent. However in the rejection, the PARK and HAON teach pyrolyzing PAN as a carbon precursor. The CUI and SONOBE are provided to teach a process for pyrolyzing PAN with good carbonization yield. The examiner maintains that one of ordinary skill in the art can add the oxidizing step of CUI and SONOBE to ensure the pyrolysis of PAN in PARK and HAON has a good carbonization yield. The references do not indicate that the good carbonization yield of PAN cannot be achieved when initially deposited as a slurry/solution. Similarly, applicant has offered no reason as to why the good carbonization yield would not be achieved. To the contrary, the heating steps will simply remove the solvent before the polymer decomposes to provide the good carbonization yield. 
	On page 11, applicant again argues one of ordinary skill in the art would not change the method of CUI. However, as previously noted in the advisory action, the rejection does not change the method of CUI. The rejection incorporates the oxidizing step when pyrolyzing PAN to provide good carbonization to the PAN carbon precursor in PARK.
	Applicant points out that CUI has specific structures and arrangements. However, the examiner notes that the reference is relied upon to teach how PAN can be oxidized and pyrolyzed for good carbonization yield. The teaching regarding pyrolysis of PAN is relevant to many other applications and fields interested in decomposing PAN to form carbon, including the PARK reference. 
	The response to claims 11-13 and 17-20 do not offer any additional new arguments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 9, 10, 14-16, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2014/0170482) in view of HAON et al. (US 2017/0320744) and CUI et al. (US 2010/0330421) and SONOBE et al. (US 2007/0212610).
Regarding claims 1 and 22,
	PARK teaches a method of making electrodes for an electrochemical cell abstract. The reference teaches forming a mixture of a carbon precursor and silicon [0047]. The carbon precursor can be polymer [0050] and is pyrolysed [0052]. The amount of silicon particle is less than about 90 wt% [0055]. The reference does not teach a silicon particle loading of about 90-99 wt%. However, the prior art range and claimed range overlap and are considered prima facie obvious, MPEP 2144.05.I. 
PARK teaches using a carbon precursor but does not teach the use of PAN as the precursor. However, when making a composite electrode of silicon and carbon, HAON teaches that well-known carbon precursors include sucrose, carboxymethyl cellulose and polyacrylionitrile [0095]. At the time of filing the invention it would have been prima facie obvious to use the precursor of HAON as a simple substitution of well-known carbon precursors. The substitution replaces one precursor that thermally degrades to carbon for another and have a reasonable expectation of success because they each result in providing carbon after pyrolysis. 
The PARK reference does not teach pyrolyzing in conditions that the precursor has a char yield of 0-60%. However, as previously indicated, HAON teaches using PAN as the pyrolytic carbon precursor and the reference further teaches the pyrolysis temperature is 900-1300°C [0078] which falls within applicant’s range. Accordingly, the same precursor heated to the same temperature during pyrolysis will be the same conditions to achieve the claimed char yield. 
PARK teaches providing silicon with a carbon precursor and pyrolyzing but does not teach a step of oxidizing before pyrolyzing. However, The CUI reference teaches a pyrolysis process for polyacrylonitrile (PAN) that includes heating in air at 300°C which breaks hydrogen bonds and oxidizes the material [0053]. The oxidized PAN is then pyrolyzed in an inert atmosphere [0053]. It is unclear what the benefit of breaking hydrogen bonds is. However, SONOBE similarly teaches oxidizing a polymeric carbon precursor in a gas such as air at 100-400°C [0046] prior to carbonization at 1000-1500°C [0048] (similar to PARK’s range 900-1300°C). The oxidizing step causes good carbonization yield of the thermally decomposable polymer [0046]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to include an oxidation step before pyrolysis to improve the carbonization (pyrolysis) yield. 
Regarding claim 2,
	PARK teaches silicon particles used and also teaches a range of more than 50 wt% [0055]. The prior art range overlaps the claimed range of 95-99% and is considered prima facie obvious, MPEP 2144.05.I. In addition, the examiner notes that changing concentration is generally considered prima facie obvious, MPEP 2144.05.II.
Regarding claims 9 and 10,
	PARK teaches the mixture can use NMP as a solvent [0050]. NMP is aprotic.
Regarding claim 14,
	PARK does not teach the use of acids or oxidizing in the casting mixture of carbon precursor and silicon. However, SONOBE teaches that an alternative to oxidizing in a gas such as air an oxidizing liquid such as sulfuric acid or nitric acid can be used [0046]. At the time of filing the invention it would have been prima facie obvious to use sulfuric acid and/or nitric acid to oxidize the carbon precursor as a combination of art recognized equivalents for oxidizing carbon precursor to improve carbonization yield.
Regarding claims 15 and 16,
	PARK teaches casting the mixture onto a substrate and teaches that the substrate can be removed after drying [0051]. Before pyrolysis the layer formed by the mixture is a carbon precursor with silicon particles and is considered to be a green sheet.
Regarding claim 23,
	The film in PARK can be self-supporting [0007].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2014/0170482) in view of HAON et al. (US 2017/0320744) and CUI et al. (US 2010/0330421) and SONOBE et al. (US 2007/0212610) further in view of KIM et al. (US 2009/0304570).
Regarding claim 11,
PARK teaches using NMP as a solvent with the pyrolytic carbon precursor but does not teach using the claimed solvents. However, KIM teaches that polyacrylonitrile as a pyrolytic carbon precursor can be used with a solvent of DMF or DMSO as an equivalent to NMP [0027]-[0028].
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2014/0170482) in view of HAON et al. (US 2017/0320744) and CUI et al. (US 2010/0330421) and SONOBE et al. (US 2007/0212610) further in view of FEAVER et al. (US 2011/0159375).
Regarding claim 12 and 13,
	PARK teaches making an electrode with a carbon precursor but does not teach including an inorganic salt. However, FEAVER teaches that when pyrolyzing a carbon material it is known to also activate the carbon by including salts such as zinc chloride [0223]. The activation achieves higher performance at lower cost [0222]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to include the inorganic salt of FEAVER in the electrode composition of PARK to activate the pyrolysed carbon.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2014/0170482) in view of HAON et al. (US 2017/0320744) and CUI et al. (US 2010/0330421) and SONOBE et al. (US 2007/0212610) further in view of LAINE et al. (US 2021/0028444).
Regarding claim 17,
	PARK teaches casting the electrode mixture onto a substrate that can be plastic [0051]. The reference does not expressly teach the plastic as PET or COC. However, LAINE teaches that when casting an electrode into a green sheet the substrate can be PET [0041]-[0044]. At the time of filing the invention it would have been prima facie obvious to use the casting substrate of LAINE as a simple substitution of known substrates for casting green sheets. The examiner further notes that the substrate is ultimately removed in both references.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2014/0170482) in view of HAON et al. (US 2017/0320744) and CUI et al. (US 2010/0330421) and SONOBE et al. (US 2007/0212610) further in view of SCHWARTZ et al. (US 2019/0352542).
Regarding claim 18,
	PARK teaches casting the film onto a substrate, drying the film and removing the substrate before pyrolysis [0051]. The reference does not teach pyrolysis of the film on the substrate. However, SCHWARTZ teaches a method of making a pressure sensitive adhesive layer into a ceramic-like layer by a bake out step abstract. The ceramic-like layer is defined as a layer that is formed by pyrolysis of a layer containing polymer/organic and inorganic materials [0040]. The inorganic materials can be metals such as silicon nanoparticles [0132]. In addition to pyrolyzing the adhesive layer (polymer and silicon layer) the reference teaches an embodiment where bake out step removes a sacrificial substrate [0172] and fig. 4.
At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the sacrificial substrate of SCHWARTZ as the substrate in PARK because it does not take an additional step to remove after pyrolysis which simplifies the process and makes it faster.
Regarding claim 19,
	SCHWARTZ defines the sacrificial material to be “substantially all removed” [0046] (almost 0%) which overlaps the claimed char yield of about 0-5% or less and is prima facie obvious, MPEP 2144.05.I.
Regarding claim 20,
	SCHWARTZ teaches the sacrificial material can be polymers of styrene [0143].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712